UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2228



ROSARIO PRIOLA,

                                                           Petitioner,

          versus


JOHN ASHCROFT, United States Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A20-841-434)


Submitted: October 1, 2003                 Decided:   October 17, 2003


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Thomas A. Elliot, Fabienne Chatain, ELLIOT & MAYOCK, Washington,
D.C., for Petitioner. Peter D. Keisler, Assistant Attorney General,
David M. McConnell, Deputy Director, Francesco Isgro, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Rosario Priola, a native and citizen of Italy, petitions                   for

review of a final order of the Board of Immigration Appeals denying

his motion to reopen and reconsider.              This case is governed by the

transitional rules of the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208, 110 Stat.

3009. Upon our review, we conclude that we do not have jurisdiction

to consider Priola’s appeal.           See IIRIRA § 309(c)(4)(E), (G); Hall

v. INS, 167 F.3d 852, 854-56 (4th Cir. 1999).

      Priola nevertheless raises two constitutional challenges on

the   grounds    of    procedural   due       process   and   equal   protection,

contending      that     they   constitute        substantial     constitutional

questions not subject to the jurisdictional bar. Assuming, without

deciding, that substantial constitutional questions are indeed

reviewable    in   the    context   of    a     petition   for   review   that    is

otherwise barred, we find that Priola’s challenges do not qualify

as such.   See Ramtulla v. Ashcroft, 301 F.3d 202, 203-04 (4th Cir.

2002), cert. denied,            U.S.          , 123 S. Ct. 2577 (2003).

      We accordingly dismiss the petition for review for lack of

jurisdiction.      We deny Priola’s request to transfer this petition

to the district court for consideration as a petition under 28

U.S.C. § 2241 (2000), and dispense with oral argument because the

facts   and   legal    contentions       are    adequately    presented   in     the




                                          2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                     PETITION DISMISSED




                                    3